 HACO ENGINEERING COMPANYHaco Engineering Company and Robert Mandicino.Case 18-CA-7322October 8, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn August 20, 1982, Administrative Law JudgeMarion C. Ladwig issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the GeneralCounsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs' and has decided to affirm the rulings, find-ings,2and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Haco Engi-neering Company, Sioux City, Iowa, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.Respondent has requested oral argument. This request is herebydenied as the record, the exceptions, and the briefs adequately present theissues and the positions of the parties.2 Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc. 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.In his summary regarding an incident between Vice President Carnesand Mandicino in April 1981, the Administrative Law Judge inadvertent-ly erred in finding that Carnes claimed Bruneau, rather than Mandicino,said he would never work for Respondent.DECISIONSTATEMENT OF THE CASEMARION C. LADWIG, Administrative Law Judge: Thiscase was heard in Des Moines, Iowa, on January 11-12,1982. The charge was filed by Robert Mandicino on July7, 1981,1 and the complaint was issued on August 19.The primary issues are whether Haco Engineering Com-pany, herein called the Company or the Respondent, (a)informed former union steward Mandicino on March 16' All dates are in 1981 unless otherwise indicated.that he would not be rehired because of his past unionactivities, and (b) discriminatorily refused since June 29to reemploy him because of his union or other protectedconcerted activities, in violation of Section 8(a)(1) and(3) of the National Labor Relations Act.Upon the entire record, including my observation ofthe demeanor of the witnesses, and after consideration ofthe briefs filed by the General Counsel and the Compa-ny, I make the following:FINDINGS OF FACT1. JURISDICTIONThe Company, an Iowa corporation, is a sheet metalcontractor in Sioux City, Iowa, where it annually pur-chases goods valued over $50,000 directly from outsidethe State. The Company admits and I find that it is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act and that Local 37(now merged into Local 3), Sheet Metal Workers' Inter-national Association, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.II. ALLEGED UNFAIR LABOR PRACTICESA. Resentment to Activity as Union StewardRobert Mandicino, a sheet metal worker with 14 yearsof experience, had worked for the Company about sixtimes. On several occasions before the contested mergerof Local 37 (in Sioux City) with Local 3 (in DesMoines), he was appointed by Business Agent WayneCain to serve as union steward. While serving as stewardon various jobs of the Company, Mandicino had several"run-ins" with Company Vice President Donald Carnesover minor contract violations.Two of these confrontations were on the telephonecompany job. On the first occasion, Union Steward Man-dicino found Vice President Carnes and Foreman JohnMcGinty measuring, laying out fittings on the floor.Mandicino informed Carnes that Mandicino was thesteward, that Carnes no longer had an active card in theUnion, and that "he wasn't to measure anything on thejob from this point on." Showing his resentment, Carnestelephoned Business Agent Cain and asked, "Is thatbearded son of a bitch the only type that we haveavailable for work?" Cain asked about the problem, andCarnes said, "Well, I was up to the telephone companyand I had some rough words with him and I want to getrid of him." Cain responded that Mandicino was asteward and "that would create problems." Several dayslater, Mandicino again found Carnes and McGinty doingsome measuring, using a ruler on the floor. This timeMandicino kicked or nudged the ruler with his footaway from Carnes' hand and said, "I told you don'tmeasure nothing on the job, and I mean it; and the nexttime I catch you, I'm going to shut the job down, andwe're going to get this thing straightened out." Thistime, McGinty as well as Mandicino reported that Man-dicino had nudged Carnes' ruler with his foot and hadstated to Carnes, "I thought I told you you're not sup-posed to measure."265 NLRB No. 227 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn support of the Company's defense to the chargethat later, after Cain was replaced by Richard Bruneauas business agent, Mandicino was refused employmentbecause of his activities as union steward, Vice PresidentCarnes and Foreman McGinty both claimed that theydid not recall the ruler-nudging incident. I discredit thedenials.On other occasions, while serving as union steward,Mandicino objected to the use of fittings without theunion label (inducing Carnes to replace them with union-label fittings, although Carnes said, "they've always in-stalled them ...and that he didn't see nothing wrongwith it"), and twice objected to Carnes' failure to up-grade an employee working as acting foreman for 2days. Once when Mandicino was working for anothercontractor on the Penney building, he and journeymanOrvall Hindman objected to one of the Company'struckdrivers handling material for work inside the build-ing. Carnes told Mandicino and Hindman it was commonpractice for the Company to have truckdrivers unloadand distribute the material. Mandicino said that, accord-ing to the contract, the truckdriver was allowed to placethe material on the jobsite but not to distribute it. Carnesindicated that it was none of their business because theywere not working for the Company. Mandicino respond-ed that they were sheet metal workers, that this wassheet metal work, and that they were obligated to pro-tect their work under any circumstances.Vice President Carnes revealed his continued resent-ment to Mandicino's union activity in December 1980(after Business Agent Bruneau replaced Wayne Cain),when interviewing journeyman Hindman for a foreman'sjob. As credibly testified by Hindman (who impressedme as an honest, forthright witness), Carnes asked himhow he stood with the Union. Upon being told that hedid not have anything to do with the Union since Brun-eau took over, Carnes said that was good, "we don'twant any radicals around like Mandicino. I don't wantany trouble on my jobs." (Emphasis supplied.) About amonth or two later when Hindman asked Carnes why hewould not hire Mandicino and another journeyman,Carnes became angry and answered "that he could hireany damn body he wanted to hire and it wasn't any ofmy business. I said do you know that those guys are alot more qualified than some of the people you have onthis job" and "again he said it was his business who hehired."Carnes also mentioned Mandicino in late December1980 when interviewing journeyman Kenneth Houls-worth. As credibly testified by Houlsworth, Carnes ex-plained why he had been unwilling to hire Houlsworthbefore and stated, "I was a troublemaker and referred toOrvall Hindman and Bob Mandicino as being trouble-makers, over union jobs." Carnes said he had a long talkwith Hindman and had him "straightened out," but hewould not hire Mandicino because he was a "troublemak-er over union related things on the job." (Emphasis sup-plied.) Houlsworth told Carnes, "I needed the job realbad, I'm hungry," and "guaranteed him I would not startany trouble." Carnes then said he could go to work.Thus, as early as December 1980, Vice PresidentCarnes revealed his decision not to hire Mandicino be-cause of his protected concerted activity as a union stew-ard and union supporter.B. Threat Not To HireOn March 12, Business Agent Bruneau wrote Mandi-cino a letter regarding Mandicino's efforts to get a refer-ral to the Company's hospital job. (By this time, theGeneral Counsel had issued a complaint against theUnion in Case 18-CB-1041, based on charges filed byMandicino and other opponents of Bruneau, alleging dis-criminatory referrals by the Union. Finally, on Septem-ber 14, after a long adjournment (see G.C. Exh. 11), asettlement was reached with the Union.) In the letterBruneau stated: "Don Carnes, Vice President of HacoEngineering, has informed me that he has had you in hisemployment before and he will not hire you again be-cause of your past performance." (G.C. Exh. 2.)On March 16, as Mandicino credibly testified, he tele-phoned Carnes and said he was pretty upset about thestatement in the letter that Carnes refused to hire him be-cause of his past performance. Carnes responded that hehad not said that, that "my work was good, I had alwaysdone good work for him," and that "he had told Brun-eau that the reason that he wouldn't hire me was becauseof my union activities .... I asked him what he meantby my union activities" and Carnes answered "there wasjust too many union meetings when I was on the job"(evidently referring to his activities as steward). Carnessaid he had an understanding with Bruneau that "Brun-eau was not going to send him any radical sheet metalworkers, such as myself," and that he "wanted peoplethat fit into his program" and "thought like he did."Carnes explained, "I don't want nobody that's going tonitpick the contract and cram it down my throat everytime they turn around over minor violations of the con-tract."I agree with the General Counsel that it is clear, as al-leged in the complaint, that Vice President Carnes' state-ment to Mandicino that he would not hire Mandicino be-cause of his past union activities was coercive and violat-ed Section 8(aX)() of the Act. (I find it unnecessary torule on the allegation of a similar coercive statement onJuly 2.)C. Refusal To HireOn June 18 (long after Vice President Carnes' decisionnot to rehire Mandicino because of lawful activity as aunion steward), Carnes notified Business Agent Bruneauin writing that he needed four sheet metal workers onthe hospital job. He stated in the letter that he would notconsider Mandicino for employment becauseIn one of my job visits in April of 1981, I foundthat Bob Mandicino had trespassed without safetyequipment and no job related reason to be atMarlan Health Center talking to two of my men. AsI approached them, Bob started to curse and harassme. The last thing he said was I never did like youand I would never work for Haco Engineering.28 HACO ENGINEERING COMPANYIt is undisputed that Mandicino did use some cursewords, complaining about Carnes' relationship with Busi-ness Agent Bruneau and discriminatory referrals. Thereis no corroboration of Carnes' claim that Bruneau said hewould never work for the Company. (Carnes, who im-pressed me by his demeanor on the stand as being lessthan candid, gave conflicting versions of what was said.On June 29, after the hearing of the union discrimina-tion case began, Business Agent Bruneau asked Mandi-cino if he wanted to go to work at Haco Engineering.Mandicino said he did, and Bruneau gave him a referralslip to report to Carnes. (G.C. Exh. 3.) Upon reportingto Carnes' office, Mandicino apologized for saying any-thing derogatory in the April conversation. Carnes saidhe had been really upset for several days, and Mandicinosaid he had been upset for several months because ofCarnes' refusal to hire him and another employee.In the conversation, Carnes said he was not going tohire Mandicino, that "I didn't fit into this program."Mandicino asked if he would put it in writing that hewould not hire Mandicino, and he responded that he hadalready put it in writing in a letter to Bruneau. Mandi-cino said, "I have no knowledge of any letter. All Iknow is that Bruneau called me and asked me to go towork at Haco, and I said yes."Although Vice President Carnes stated in the June 18letter to Business Agent Bruneau that he would not hireMandicino because of the cursing incident in April, Ifind after weighing all the evidence that the incident wasa mere pretext for not rehiring Mandicino. Carnes haddecided months before not to rehire Mandicino becauseof his protected concerted activities as union steward-not wanting anybody "that's going to nitpick the con-tract and cram it down my throat every time they turnaround over minor violations of the contract." Carneshad admitted having an understanding with the newbusiness agent that "Bruneau was not going to send himany radical sheet metal workers," and had called Mandi-cino a "radical" and "troublemaker," referring to hisunion activities. On June 29, when he rejected Mandi-cino's referral, Carnes again stated that Mandicino"didn't fit into his program," obviously referring to Man-dicino's efforts to enforce the terms of the union agree-ment.I therefore find that, since June 29, the Company hasdiscriminatorily refused to reemploy Mandicino becauseof his union or other protected concerted activities inviolation of Section 8(a)(3) and (1) of the Act.I note that, in its brief, the Company contends that theissue in this proceeding is whether the Company dis-criminates in hiring, discouraging membership in a labororganization. The brief fails to urge that I defer to theruling of the local joint adjustment board in an unidenti-fied grievance filed by Mandicino against the Company.There is no showing that the issues in the present casewere submitted, considered, or resolved in the grievanceprocedure, or that the procedure was fair and regular-the union representatives being selected (without Mandi-cino's approval), and the grievance being presented, byMandicino's political enemy, Business Agent Bruneau.CONCLUSIONS OF LAW1. By discriminatorily refusing to reemploy RobertMandicino since June 29, 1981, because of his union orother protected concerted activities, the Company en-gaged in unfair labor practices affecting commercewithin the meaning of Section 8(aX3) and Section 2(6)and (7) of the Act.2. By making the statement to Mandicino that it wouldnot hire him because of his past union activities, theCompany violated Section 8(aXI).REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I find it necessary to order itto cease and desist and to take certain affirmative actiondesigned to effectuate the policies of the Act.The Respondent having discriminatorily refused toreemploy an employee, it must offer him employmentand make him whole for any loss of earnings and otherbenefits, computed on a quarterly basis from date of therefusal to date of proper offer of employment, less anynet interim earnings, as prescribed in F. W. WoolworthCompany, 90 NLRB 289 (1950), plus interest as comput-ed in Florida Steel Corporation, 231 NLRB 681 (1977).See, generally, Isis Plumbing & Heating Co., 138 NLRB716 (1962).Upon these findings of fact and conclusions of law,upon the entire record, and pursuant to Section 10(c) ofthe Act, I issue the following recommended:ORDER2The Respondent, Haco Engineering Company, SiouxCity, Iowa, its officers, agents, successors, and assigns,shall:I. Cease and desist from:(a) Refusing to reemploy or otherwise discriminatingagainst any employee for activities upon behalf of Local3, Sheet Metal Workers' International Association,AFL-CIO, or any other union.(b) Threatening not to reemploy any union steward orother employee because of his past union activities.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer Robert Mandicino immediate employment asa journeyman sheet metal worker, granting him the sameseniority and other rights and privileges he would haveenjoyed absent the discriminatory refusal to reemployhim, and make him whole for any loss of earnings andother benefits suffered as a result of the discriminationagainst him, in the manner set forth in the remedy sec-tion of the Decision.1If no exceptions are filed as provided by Sec. 102.46 of the Rules andRegulations of the National Labor Relations Board, the findings, conclu-sions, and recommended Order shall, as provided in Sec. 102.48 of theRules and Regulations, be adopted by the Board and become its findings,conclusions, and Order, and all objections to them shall be deemedwaived for all purposes.29 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) Preserve and, upon request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(c) Post at its facility in Sioux City, Iowa, copies ofthe attached notice marked "Appendix."3Copies of saidnotice, on forms provided by the Regional Director forRegion 18, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon their receipt thereof and be main-tained by it for 60 consecutive days in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby the Respondent to ensure that said notices are not al-tered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 18, inwriting, within 20 days from the date of this Order whatsteps the Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dis-missed insofar as it alleges violations of the Act not spe-cifically found.3 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to reemploy or otherwisediscriminate against any of you for supportingLocal 3, Sheet Metal Workers' International Associ-ation, AFL-CIO, or any other union.WE WILL NOT threaten not to reemploy anyunion steward or other employee because of hispast union activities.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce you in the exerciseof the rights guaranteed you by Section 7 of theAct.WE WILL offer Robert Mandicino immediate em-ployment as a journeyman sheet metal worker,granting him the same seniority and other rightsand privileges he would have enjoyed if we had notrefused to reemploy him and WE WILL make himwhole for any loss of earnings and other benefits,less any net interim earnings, plus interest.HACO ENGINEERING COMPANY30